IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-50767
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MOISES ZUNIGA-ARREGUIN,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-99-CR-68-01
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Moises Zuniga-Arreguin (Zuniga)

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Zuniga has

received a copy of counsel’s motion to withdraw and brief, and he

has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.    Accordingly, counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No. 99-50767
     -2-